In my view, the agreement between the *Page 27 
parties was a lease with an option to purchase rather than a land installment contract. The occupant-defendant made no agreement to purchase the property in installment payments or otherwise. See R.C. 5313.01. Instead, the occupant-defendant acquired a right to buy the property under stated terms and conditions, if she later chose to do so.
If this were a land installment contract, CMHA could elect not to foreclose and recover a judgment for the total unpaid contract price. See Dalton v. Acker (1981), 5 Ohio App. 3d 150, 151. Alternatively, CMHA could foreclose and then "recover the difference between the amount paid by the vendee [defendant] on the contract and the fair rental value of the property plus an amount for the deterioration or destruction of the property occasioned by the vendee's use." R.C. 5313.10.
Since the occupant's payments were set below the fair rental value to accommodate her modest income, that recovery could be very substantial. It would likely far exceed the occupant's accumulated EHPA account credits. By foreclosure, the occupant would lose her home, her accumulated EHPA account, and a substantial additional judgment.
Thus, the majority's decision will impose a very real hardship on CMHA occupants rather than benefiting them. I would reverse and remand for the completion of the forcible entry action.